Citation Nr: 0638923	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for left eye 
post-traumatic mydriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to February 
1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which granted service connection 
for left eye post-traumatic mydriasis and assigned a 
noncompensable evaluation.


FINDING OF FACT

The competent medical evidence reflects that the veteran does 
not have blindness in his non-service-connected right eye.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
eye post-traumatic mydriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.84(a), Diagnostic Code 6079 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impairment of central vision acuity is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2006).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating visual acuity, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2006).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

VA regulations permit compensation of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of non-service-connected disability as 
if both disabilities were service-connected, provided that 
the non-service-connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that non-service-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for non-service-connected disability 
absent specific authorization by statute).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

The veteran's left eye traumatic mydriasis is currently 
evaluated as noncompensable under Diagnostic Code 6079, which 
contemplates normal vision of 20/40 bilaterally.  38 C.F.R. § 
4.84(a).  

The record includes private and VA treatment records, and VA 
examination reports and an addendum dated in May 2002, 
January 2004 and March 2004.  These records show that the 
veteran is not blind in his non-service-connected right eye.  
As a result, his service-connected left eye disability must 
be rated as if his right eye had normal vision at 20/40.  
This conclusion is drawn irrespective of the fact that 38 
C.F.R. § 4.78 (computing aggravation), appears to require 
consideration of both eyes.  Villano, 10 Vet. App. at 250.

Based on this finding, the Rating Schedule provides a 
noncompensable evaluation under Diagnostic Code 6079.  A zero 
percent evaluation is the maximum schedular evaluation 
available for impairment of the visual acuity of the service-
connected left eye when there is no blindness in the non-
service-connected right eye.  A 10 percent evaluation would 
require that the loss of vision in the right eye be service 
connected and result in impairment of at least 20/50.  For 
reasons noted above, this is not the case.

The Board has considered other diagnostic codes and 
regulations, but finds that a compensable evaluation is not 
warranted.  A March 2004 addendum notes that no visual field 
defects were detected during a January 2004 examination, so 
an evaluation is not warranted under Diagnostic Code 6080 for 
impairment of field of vision.  The veteran's service-
connected left eye has not been enucleated and there is no 
evidence of serious cosmetic defect, so additional 
compensation is not warranted under 38 C.F.R. § 4.80.  

The Board acknowledges the veteran's contentions that his 
left vision is worse than reflected by the assigned rating.  
However, as the non-service connected right eye does not meet 
the criteria for blindness under 38 C.F.R. § 4.79, a higher 
rating is simply not warranted under Diagnostic Code 6079.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1)(2006).  The 
Board finds no evidence that the veteran's left eye 
disability markedly interferes with his ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for his 
disability by the regular rating schedule. VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).

Therefore, the criteria for an initial compensable evaluation 
are not met.  38 C.F.R. § 4.7.  Accordingly, the 
preponderance of the evidence is against an initial 
compensable evaluation for left eye post-traumatic mydriasis.  
38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2002 addressing the 
veteran's underlying application to reopen his claim for 
service connection for a left eye disability; a rating 
decision dated in May 2003 granting service connection and 
assigning a non-compensable evaluation; a statement of the 
case dated in March 2004; and supplemental statements of the 
case dated in August 2004 and January 2005. These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim for an initial 
compensable evaluation, the evidence considered, the 
pertinent laws and regulations addressing the claim for an 
initial compensable evaluation, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim for an initial compensable 
evaluation by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

	(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable evaluation for left eye post-traumatic 
mydriasis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


